Order entered November 4, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-16-00707-CR

                            DENNIS GARNER, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 204th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F15-12115-Q

                                      ORDER
      We GRANT appellant’s November 1, 2016 motion for extension of time to file a reply

brief and extend the time to DECEMBER 1, 2016.


                                                 /s/   ADA BROWN
                                                       JUSTICE